Citation Nr: 1120033	
Decision Date: 05/23/11    Archive Date: 06/06/11	

DOCKET NO.  97-12 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from March 1988 to March 1992.  His medals and badges include the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 1996 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, that denied entitlement to the benefits sought.

The matter on appeal was previously characterized, including by the Board, as one seeking service connection for schizophrenia and service connection for PTSD.  In light of the U.S. Court of Appeals for Veterans Claims decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue has been recharacterized to reflect that the Veteran's claim is for service connection for an acquired psychiatric disorder, to include schizophrenia and PTSD.

A review of the record reveals the case has previously been before the Board in June 2000, March 2005, June 2007, and July 2010.  The remands requested further development, primarily procedural in nature.  Further, during the pendency of this appeal regulations pertaining to PTSD were amended.  In light of the amended PTSD regulations and the Veteran's testimony in November 2010, further development remains necessary.  

The Veteran provided testimony at a personal hearing before the undersigned in Little Rock, Arkansas, in November 2010.  A transcript of the hearing proceedings is of record and has been reviewed.  

The case is once again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran should further action be required.


REMAND

During the pendency of the appeal, 38 C.F.R. § 3.304 (f) pertaining to PTSD was amended as follows:  

(f) (3) if a stressor or claim by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and the VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressor, in the absence of the claimed evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed inservice stressor.  

The Veteran in this case receives consideration under the amended version of 38 C.F.R. § 3.304 (f) because his claim was appealed to the Board prior to July 13, 2010, but not decided by the Board as of July 13, 2010 regulation.

The record includes the report of an addendum to a January 2004 psychiatric evaluation of the Veteran by a VA psychologist.  Reference was made to inconsistencies with regard to information provided by the Veteran over the years and the psychologist indicated that "as noted in the earlier report of 1/29/04, evidence since 1/29/04 also does not support any connection of any mental condition to the Veteran's military experiences."  

However, when asked at the hearing whether any mental health professionals had attributed the Veteran's current psychiatric difficulties to his military service, the Veteran stated "...yes, that is true.  Yeah, they have, I have heard that..."  (Transcript, pg. 13).  He did not specify the health care professionals.  

In other testimony given at the hearing, the Veteran indicated that he first sought treatment for psychiatric symptomatology at the Shreveport, LA VA Medical Center around February 1993.  However, the oldest post service medical records on file date from 1994.  The record contains a report of hospitalization of the Veteran at the VA Medical Center in Memphis, Tennessee, from December 1994 to January 1995.  At that time the Veteran stated that while serving in the Persian Gulf Theater of Operations, he was shot at "with guns and bombs and saw other Americans and Iraqis shot dead, but he did not directly participate in any combat fighting, although he witnessed some fighting."  

The Veteran stated during the hospitalization he was asked to go to the VA in Shreveport where he was living at the time of discharge from service and he was asked to go through an alcohol detoxification program there.  He completed the program, but became increasingly paranoid and agitated.  He then left the Shreveport area for another state under the advice of his social worker.  At the time of discharge from hospitalization, the Veteran was given Axis I diagnoses of schizophrenia and alcohol abuse.  Records from the Medical Center in Shreveport pertaining to the alcohol detoxification program are not in the claims file.  

In view of the foregoing, the Board believes that further development is in order and the case is REMANDED for the following:  

1. The VA Medical Center in Shreveport, Louisiana, should be contacted and asked to provide any records with regard to the Veteran being at that facility in 1992 to 1994.  Of particular interest are any records with regard to the Veteran's participation in the alcohol detoxification program.  Any records obtained should be associated with the claims file.  If no records can be found or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2. Afterwards, schedule the Veteran for an examination by a VA psychiatrist or psychologist to determine the nature and extent of any psychiatric disorders found to be present.  Any and all studies deemed necessary by the examiner should be completed.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review is accomplished.  

(a) The examiner is requested to state whether the Veteran's reported stressors are related to his fear of in-service hostile military or terrorist activity and, if so, whether the claimed stressor(s) is/are adequate to support a diagnosis of PTSD per the DSM-IV and whether the Veteran's symptoms are related to the claimed stressor.  The examiner is also requested to identify the current manifestations which distinguish that diagnosis from other psychiatric disorders.  

(b) If the Veteran is found to have a psychiatric disorder other than PTSD, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent) or unlikely (i.e., a probability of less than 50 percent) that any currently diagnosed psychiatric disorder is causally related the Veteran's active military service, including his reported stressors.

The complete rationale for any opinion expressed must be provided.  If the examiner cannot provide a diagnosis without resort to speculation, this should be so indicated, and the examiner should state why.  

3. The RO should notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate fully in the development of his claim.  He is to be told that the consequences of failing to report for any VA examination may result in a denial of his claim.  38 C.F.R. § 3.655 (2010).  

4. After the above has been completed, VA must readjudicate the claim for service connection for an acquired psychiatric disorder, to include schizophrenia and PTSD.  If the benefits sought on appeal is not granted, he and his representative should be provided with a supplemental statement of the case.  They should then be given a reasonable time frame within which to respond.  Then, the case should be returned to the Board for further appellate review, if otherwise indicated.  

By this REMAND, the Board intimates no opinion, either legal or factual, as to any final outcome warranted.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
	M. MAC
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



